          Case 2:20-cv-00477-GMN-NJK Document 51 Filed 08/13/21 Page 1 of 2




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7
     CHRISTINA E. ZEDDIES,                                 Case No. 2:20-cv-00447-GMN-NJK
 8
            Plaintiff(s),                                                 Order
 9
     v.                                                              [Docket No. 49]
10
     CLARK COUNTY SCHOOL DISTRICT, et
11   al.,
12          Defendant(s).
13         Pending before the Court is Defendants’ motion for more definite statement. Docket No.
14 49. Plaintiff has not filed a response.
15         A motion for a more definite statement is made pursuant to Rule 12(e) of the Federal Rules
16 of Civil Procedure, which requires the filing of an amended pleading where the initial pleading is
17 “so vague or ambiguous that the party cannot reasonably prepare a response.” Hence, the rule “is
18 designed to strike at unintelligibility, rather than want of detail.” Woods v. Reno Commodities,
19 Inc., 600 F. Supp. 574, 580 (D. Nev. 1984).
20         Motions for a more definite statement are disfavored and rarely granted. Herd v. Cnty. of
21 San Bernadino, 311 F. Supp. 3d 117, 1162 (C.D. Cal. 2018). A motion for more definite statement
22 must be considered in light of the modest pleading standards required by the Federal Rule of Civil
23 Procedure. Id. Similarly, when analyzing the pleading of a pro se plaintiff, courts are particularly
24 mindful that such filings must be construed in a liberal manner. See, e.g., Beckner v. El Cajon
25 Police Dept., 2007 WL 2873406, at *2 (S.D. Cal. Sept. 28, 2007).
26         In this case, Plaintiff has been ordered to file an amended complaint limited to a claim
27 under 42 U.S.C. § 1983. See Docket No. 26 at 14. Although Defendants highlight certain aspects
28 of Plaintiff’s amended complaint that may be confusing, they also expressly argue that the

                                                    1
           Case 2:20-cv-00477-GMN-NJK Document 51 Filed 08/13/21 Page 2 of 2




 1 amended complaint “does not contain any allegations that satisfy the pleading requirements for
 2 stating a claim for relief under Section 1983.” Docket No. 49 at 5. “If the movant believes the
 3 opponent’s pleading does not state a claim for relief, the proper course is a motion [to dismiss]
 4 under Rule 12(b)(6) even if the pleading is vague or ambiguous.” 5C Wright and Miller, FEDERAL
 5 PRACTICE AND PROCEDURE, § 1376 (supp. 2021) (emphasis added). Hence, it is unclear whether
 6 Defendants’ arguments are properly presented through the lens of a motion for more definite
 7 statement, as opposed to a motion to dismiss.
 8         In light of the above, the Court DENIES without prejudice the motion for more definite
 9 statement. The deadline to respond to the amended complaint is hereby RESET for August 27,
10 2021.
11         IT IS SO ORDERED.
12         Dated: August 13, 2021
13                                                            ______________________________
                                                              Nancy J. Koppe
14                                                            United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
